Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 13,
2006, is by and between Isolagen, Inc., a Delaware corporation (together with
its subsidiaries, the “Company” or “Isolagen”), and Todd J. Greenspan, an
individual residing in Hockessin, Delaware (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive desires to serve the Company as its Vice President,
Finance and Corporate Controller; and

 

WHEREAS, the Company desires to employ Executive as its Vice President, Finance
and Corporate Controller;

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Executive hereby agree as follows:

 

1.             Term of Employment; Office and Duties.

 

(a)           Commencing on the date hereof (the “Employment Date”), and for an
initial term ending December 31, 2008 the Company shall employ the Executive as
an executive of the Company with the title of Vice President, Finance and
Corporate Controller, with the duties and responsibilities prescribed for such
offices in the Bylaws of the Company and such additional duties and
responsibilities consistent with such positions as may from time to time be
assigned to the Executive by the Board of Directors. Specifically included in
the Executive’s responsibilities shall be the identification, recruitment and
retention of the members of the finance and accounting team of the Company, with
the advice and consent of the Board of Directors. Executive agrees to perform
such duties and discharge such responsibilities in accordance with the terms of
this Agreement. This Agreement shall be renewed for an additional one (1) year
term, by the mutual written agreement of the Executive and the Company at least
thirty (30) days prior to its expiration.

 

(b)           The Executive shall devote substantially all of his working time
to the business and affairs of the Company other than during vacations of four
weeks per year and periods of illness or incapacity; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting time
required:  (i) delivering lectures or fulfilling speaking engagements;  or (ii)
engaging in charitable and community activities provided that such activities do
not interfere with the performance of his duties hereunder.

 

2.             Compensation and Benefits.

 

For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an

 

--------------------------------------------------------------------------------


 

executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date,
the Executive shall be compensated as follows:

 

(a)           Base Salary. The Company shall pay the Executive a fixed salary
(“Base Salary”) at a rate of One Hundred Eighty Thousand Dollars ($180,000) per
year. The Board of Directors may periodically review the Executive’s Base Salary
and may determine to increase (but not decrease) the Executive’s salary, in
accordance with such policies as the Company may hereafter adopt from time to
time, if it deems appropriate. Base Salary will be payable in accordance with
the customary payroll practices of the Company.

 

(b)           Executive will also be entitled to receive an annual bonus (“the
“Annual Bonus”), payable each year subsequent to the issuance of final audited
financial statements, but in no case later than 120 days after the end of the
Company’s most recently completed fiscal year based upon a 35% target bonus,
with the targets for any given fiscal year being established by the chief
executive officer and agreed to by the Compensation Committee. The final
determination on the amount of the Annual Bonus will be made by the Compensation
Committee of the Board of Directors, within ninety (90) days of the end of each
fiscal year. The Compensation Committee may also consider other more subjective
factors in making its determination.

 

(c)           Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.

 

(i)            The Executive shall be entitled to participate in such
disability, health and life insurance and other fringe benefit plans or
programs, including a Section 401(k) retirement plan, of the Company established
from time to time by the Board of Directors, if any, to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate, subject to the rules and regulations applicable thereto. In
addition, the Executive shall be entitled to the following benefits:

 

(ii)           The Executive shall be eligible for grants of restricted stock
and stock options in the discretion of the Compensation Committee or the Board 
as appropriate. The Executive previously has received stock options and
restricted stock grants, including a recent grant of 15,000 shares of restricted
stock subject to the vesting provisions set forth in the grant.

 

(d)           Withholding and Employment Tax. Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an
employer/corporation to an employee.

 

(e)           Disability.              The Company shall, to the extent such
benefits can be obtained at a reasonable cost, provide the Executive with
disability insurance benefits.

 

(f)            Death.    The Company shall, to the extent such benefits can be
obtained at a reasonable cost, provide the Executive with life insurance
benefits.

 

2

--------------------------------------------------------------------------------


 

(g)           Vacation.               Executive shall receive four (4) weeks of
vacation annually, administered in accordance with the Company’s existing
vacation policy.

 

3.             Business Expenses.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, including travel between Executive’s current
domicile in the Hockessin, Delaware metropolitan area, travel to the Company’s
various offices (other than his primary assigned office in Exton, PA) and
facilities in the United states and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate to fulfill the responsibilities of his office, all in
accordance with such policies and procedures as the Company may from time to
time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses. The Company shall pay to Executive a
non-accountable automobile allowance of four hundred ($400) dollars per month
for all expenses incurred by the Executive for Executive’s automobile (including
lease payments, insurance, maintenance, and gasoline).The Company shall also pay
or reimburse Executive for reasonable membership fees and dues in appropriate
professional associations and organizations utilized by Executive in the course
of his service for the Company including reasonable expenses of Continuing
Education Courses to satisfy requirement of his State Society CPE requirements..

 

4.             Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:

 

(a)           By the Company, in the event of the Executive’s death or
Disability (as hereinafter defined) or for Cause (as hereinafter defined). For
purposes of this Agreement, “Cause” shall mean either: (i) the indictment of, or
the bringing of formal charges against, Executive by a governmental authority of
competent jurisdiction for charges involving criminal fraud or embezzlement;
(ii) the conviction of Executive of a crime involving an act or acts of
dishonesty, fraud or moral turpitude by the Executive, which act or acts
constitute a felony; (iii) Executive having willfully caused the Company,
without the approval of the Board of Directors, to fail to abide by either a
valid contract to which the Company is a party or the Company’s Bylaws or; (iv)
Executive having committed acts or omissions constituting gross negligence or
willful misconduct with respect to the Company; (v) Executive having committed
acts or omissions constituting a material breach of Executive’s duty of loyalty
or fiduciary duty to the Company or any material act of dishonesty or fraud with
respect to the Company which are not cured in a reasonable time, which time
shall be 30 days from receipt of written notice from the Company of such
material breach; or (vi) Executive having committed acts or omissions
constituting a material breach of this Agreement, including any failure of the
Executive to follow a directive from the Board of Directors and/or its Audit

 

3

--------------------------------------------------------------------------------


 

Committee, which are not cured in a reasonable time, which time shall be 30 days
from receipt of written notice from the Company of such material breach (vii)
Executive having failed to meet agreed upon minimum performance criteria. A
determination that Cause exists as defined in clauses (iv), (v), (vi) or (vii)
(as to this Agreement) of the preceding sentence shall be made in good faith and
by at least a majority of the members of the Board of Directors. For purposes of
this Agreement, “Disability” shall mean the inability of Executive, in the
reasonable judgment of a physician appointed by the Board of Directors, to
perform his duties of employment for the Company or any of its subsidiaries
because of any physical or mental disability or incapacity, where such
disability shall exist for an aggregate period of more than 120 days in any
365-day period or for any period of 90 consecutive days. The Company shall by
written notice to the Executive specify the event relied upon for termination
pursuant to this Section 4(a), and Executive’s employment hereunder shall be
deemed terminated as of the date of such notice. In the event of any termination
under this Subsection 4(a), the Company shall pay all amounts then due to the
Executive under Section 2(a) of this Agreement for any portion of the payroll
period worked but for which payment had not yet been made up to the date of
termination, and, if such termination was for Cause, the Company shall have no
further obligations to Executive under this Agreement, and any and all options
granted hereunder shall terminate according to their terms. In the event of a
termination due to Executive’s Disability or death, the Company shall comply
with its obligations under Sections 2(e) and 2(f).

 

(b)           By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the lesser of the remaining term as defined above or
twelve months from the date of termination (the “Termination Payments”), when,
as and if such payments would have been made in the absence of Executive’s
termination subject to the following limitation:  if the Executive becomes
employed following termination, all Termination Payments shall cease except that
Executive shall receive at least six months of Termination Payments
notwithstanding reemployment. Executive shall be obliged to make best efforts to
attempt to mitigate the amount of Termination Payments due hereunder.

 

5.             Non-Competition.

 

During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), the Executive shall not, within any
state or foreign jurisdiction in which the Company or any subsidiary of the
Company is then providing services or products or marketing its services or
products (or engaged in active discussions to provide such services), or within
a one hundred (100) mile radius of any such state, directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any business engaged in any business engaged in
by the Company (unless the Board of Directors shall have authorized such
activity and the Company shall have consented thereto in writing). The term
“business engaged in by the Company” shall mean the development and

 

4

--------------------------------------------------------------------------------


 

commercialization of autologous fibroblast system technology for application in,
among other therapies, dermatology, surgical and post-traumatic scarring, skin
ulcers, cosmetic surgery, periodontal disease, reconstructive dentistry, vocal
chord injuries, urinary incontinence, and digestive and gastroenterological
disorders and other applications relating to the market for autologous
fibroblast or UMC cells and the five derivative cell lines: osteoblast,
chondroblast, fibroblast, adipocyte, and neuroectoderm. Investments of less than
five percent of the outstanding securities of any class of a corporation subject
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, shall not be prohibited by this Section 5. At
the option of Executive and so long as Executive shall have executed the mutual
release required under Section 4(d), Executive’s obligations under this Section
5 arising after the termination of Executive shall be suspended during any
period in which the Company fails to pay to him Termination Payments required to
be paid to him pursuant to this Agreement. The provisions of this Section 5 are
subject to the provisions of Section 14 of this Agreement.

 

6.             Inventions and Confidential Information.

 

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. [For purposes of this Section 6, “Company” shall mean to Company and
each of its controlled subsidiaries.]  Therefore, subject to the provisions of
Section 14 hereof, the Executive hereby agrees as follows, recognizing that the
Company is relying on these agreements in entering into this Agreement:

 

(i)            The Executive will not use, disclose to others, or publish or
otherwise make available to any other party any inventions or any confidential
business information about the affairs of the Company, including but not limited
to confidential information concerning the Company’s products, methods,
engineering designs and standards, analytical techniques, technical information,
customer information, employee information, and other confidential information
acquired by him in the course of his past or future services for the Company.
Executive agrees to hold as the Company’s property all books, papers, letters,
formulas, memoranda, notes, plans, records, reports, computer tapes, printouts,
software and other documents, and all copies thereof and therefrom, in any way
relating to the Company’s

 

5

--------------------------------------------------------------------------------


 

business and affairs, whether made by him or otherwise coming into his
possession, and on termination of his employment, or on demand of the Company,
at any time, to deliver the same to the Company within twenty four (24) hours of
such termination or demand.

 

(ii)           During the period of Executive’s employment with the Company and
for twenty-four (24) months thereafter, (a) the Executive will not directly or
indirectly through another entity induce or otherwise attempt to influence any
employee of the Company to leave the Company’s employ and (b) the Executive will
not directly or indirectly hire or cause to be hired or induce a third party to
hire, any such employee (unless the Board of Directors shall have authorized
such employment and the Company shall have consented thereto in writing) or in
any way interfere with the relationship between the Company and any employee
thereof and (c) induce or attempt to induce any customer, supplier, licensee,
licensor or other business relation of the Company to cease doing business with
the Company or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation of the Company.

 

7.             Indemnification.

 

The Company will indemnify (and advance the costs of defense of) the Executive
(and his legal representatives) to the extent required by the laws of the state
in which the Company is incorporated, as in effect at the time of the subject
act or omission, or by the Certificate of Incorporation and Bylaws of the
Company, as in effect at such time or on the date of this Agreement, whichever
affords greater protection to the Executive, and the Executive shall be entitled
to the protection of any insurance policies the Company may elect to maintain
generally for the benefit of its executive officers, against all judgments,
damages, liabilities, costs, charges and expenses whatsoever incurred or
sustained by him or his legal representative in connection with any action, suit
or proceeding to which he (or his legal representatives or other successors) may
be made a party by reason of his being or having been an officer of the Company
or any of its subsidiaries except that the Company shall have no obligation to
indemnify Executive for liabilities resulting from conduct of the Executive with
respect to which a court of competent jurisdiction has made a final
determination that Executive committed gross negligence or willful misconduct.

 

8.             Litigation Expenses.

 

In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder and such litigation or proceeding results in
final judgment or order in favor of the Executive, which judgment or order is
substantially inconsistent with the positions asserted by the Company in such
litigation or proceeding, the Company shall reimburse the prevailing party for
all of his/its reasonable costs and expenses relating to such litigation or
other proceeding, including, without limitation, his/its reasonable attorneys’
fees and expenses.

 

6

--------------------------------------------------------------------------------


 

9.             Consolidation; Merger; Sale of Assets; Change of Control.

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

 

10.           Survival of Obligations.

 

Sections 4, 5, 6, 7, 8, 9, 10, 11, 12 and 14 shall survive the termination for
any reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).

 

11.           Executive’s Representations.

 

The Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, (ii) the Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

12.           Company’s Representations.

 

The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound and (ii) upon the

 

7

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement by the Executive, this Agreement shall
be the valid and binding obligation of the Company, enforceable in accordance
with its terms.

 

13.           Enforcement.

 

Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security).

 

14.           Severability.

 

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each county of the State of Texas and one for each
and every other state, territory or jurisdiction of the United States and any
foreign country set forth therein. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

 

8

--------------------------------------------------------------------------------


 

15.           Entire Agreement; Amendment.

 

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof. This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

 

16.           Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

 

(a)

To the Company:

(b)

To the Executive:

 

 

 

 

Isolagen, Inc.

 

Todd J. Greenspan

405 Eagleview Blvd.

 

405 Willowbend Court

Exton, PA 19341

 

Hockessin, DE 19707

Attention: Susan S. Ciallella

 

 

 

 

 

 

 

with copy by like means to :

 

 

 

 

 

 

 

Cozen O’Connor

 

 

 

1900 Market Street

 

 

 

Philadelphia, PA 19103

 

 

 

Attn: Cavas Pavri, Esq.

 

 

 

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

17.           Assignability.

 

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties. In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.

 

9

--------------------------------------------------------------------------------


 

18.           Governing Law.

 

This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

 

19.           Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

20.           Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

 

COMPANY:

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

By:

 

 

 

 

Susan S. Ciallella, President

 

 

 

 

 

 

EXECUTIVE :

 

 

 

 

 

 

Todd J. Greenspan

 

10

--------------------------------------------------------------------------------